Judgment reversed upon the law and the facts and a new trial granted, costs to appellants to abide the event. This court has already decided that the Paraseandola judgment is not a binding adjudication upon these defendants.  Despite that holding, the trial justice admitted that judgment in evidence. From the state of the proof, it is impossible to tell whether that judgment was not in part, if not entirely, the inducing cause of the trial court’s determination. No findings of fact were made which advise how the determination was reached that plaintiff was the owner of the fund which is claimed by both sides. It would save much time and trouble if the trial justice would follow the ridings of this court until appropriately advised to the contrary. ' Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.